The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regard to the requirement that the sample preparation does not involve protein precipitation, examiner makes the following observations.  Paragraph [0005] in discussing isotope labelling technologies teach that manufacturers of such labelling reagents recommend enriching proteins and removing any chemicals prior to labelling, typically by precipitation in order to allow efficient reaction with the NHS ester label.  Paragraph [0006] describes the typical workflow used in sample preparation prior to chromatography and MS analysis as involving cellular and tissue material being subjected to lysis.  Prior to lysis, cross-linking such as chemical cross-linking may be performed as a means of elucidating in vivo interactions.  Typical agents for cross-linking are NHS esters.  Subsequent to lysis, denaturation is performed, disulfide bridges are reduced, and the resulting sulfhydryl groups are alkylated.  The resulting material is subjected to proteolysis, in many instances with trypsin.  Subsequent thereto, chemical isotope labelling may be performed.  Given that reagents used prior to chemical labelling interfere negatively with the chemical labelling process, the labelling step has to be preceded by a cumbersome purification step that typically requires at least 100 µg of protein because of a significant risk of sample loss and even complete sample loss.  This purification step involves precipitation, centrifugation and re-suspension.  Paragraph [0023] teaches that routinely 2-iodoacetamide (IAA) or 2-chloroacetamide (CAA) are used in the prior art for cysteine alkylation.  These alkylating agents, however, are capable of reacting with chemical labelling agents such as NHS esters.  By use of alkylating agents which are tertiary amines is a means of circumventing this problem.  Using these alkylating agents helps to render the above described cumbersome step of precipitation dispensable.  In fact, as noted above, precipitation -- an indispensable step in the art-established procedures -- is performed inter alia in order to get rid of the alkylating agents prior to the chemical labelling step.  Paragraph [0030] teach that in the prior art, sample preparation or at least certain steps thereof are effected in buffers which contain primary amines such as Tris buffer.  This is a source of primary amines.  Primary amines, however, quench the reaction of chemical labelling agents, especially NHS esters with their respective target molecules.  Aiming at the consistent avoidance of agents which may negatively interfere with chemical isotope labelling or chemical cross-linking, a further substantial improvement was obtained by implementing a procedure which deliberately avoids primary 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pedersen (US 2004/0049008).  In the patent publication a method for synthesizing templated molecules is taught.  Paragraphs [0557]-[0564] are directed toward alkenylidation reactions in which an amine carrying oligonucleotide in buffer 50 mM MOPS or hepes or phosphate pH 7.5 is treated with a 1-100 mM solution and preferably 7.5 mM solution of the organic building block in DMSO or alternatively DMF, such that the DMSO/DMF concentration is 5-50%, and preferably 10%.  The mixture is left for 1-16 h and preferably 2-4 h at 25 °C. To give the phosphine bound monomer building block (18).  This monomer building block is further transformed by addition of the appropriate alkylhalide, e.g. N,N-dimethyl-2-iodoacetamide as a 1-100 mM and preferably 7.5 mM solution in DMSO or DMF such that the DMSO/DMF concentration is 5-50%, and preferably 10%.  The mixture is left for 1-16 h and preferably 2-4 h at 25 °C. To give the monomer building block (19) (see paragraph [0560]).  MOPS and HEPES are tertiary amine buffers and N,N-dimethyl-2-iodoacetamide is an alkylating agent consisting of an N,N-dialkyl haloacetamide.  Paragraphs [1071]-[1075], [1080], [1082], [1084], [1086] and [1188] teach HEPES buffer in combination with a reducing agent: DTT.  Paragraph [0974] teaches the use of another tertiary amine buffer: triethylammonium acetate (TEAA) buffer.  Paragraph [1019] teaches the use of another tertiary amine salt: triethyl ammonium bicarbonate (TEAB).  Paragraph [1328] teaches the DTT reducing agent also in combination with the TEAA buffer.  Paragraphs [1342], [1349] and [1355] teach the use of both HEPES buffer and TEAA buffer in performing steps of the method.  A kit for performing the steps of paragraph [0560] and any of the paragraphs in which the reducing agent is combined with one of the tertiary amine buffers anticipates claim 8.  Paragraph [1191] is part of a section directed to polymerization and linker cleavage.  The paragraph teaches that linking of the nucleotide derivatives is done using 1-Ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) and N-Hydroxysuccinimide (NHS).  This is a routine procedure for covalent coupling amines and carboxyl groups.  Examples of coupling conditions are described in the literature (e.g. NHS coupling kit, IAsys, code # NHS-2005).  Thus if the above disclosure fails to anticipate claim 8, it would have been obvious to one of ordinary skill in the art at the time the application was filed to assemble the required components and/or create a kit to perform the various steps taught in above noted paragraphs because of the prevalence of kits to perform coupling reactions as shown by the disclosure of paragraph [1191].    
Claims 1-4, 8, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne (newly cited and applied) in view of McDowell (newly cited and applied) and further in view of Schroeder (1981, cited in the IDS filed 1-24-18) and Loeser or Frank (US 2003/0220321).  In the paper Hahne teaches the quantification of N-linked glycans with carbonyl-reactive tandem mass tags.  N-Linked protein glycosylation is one of the most prevalent posttranslational modifications and is involved in essential cellular functions such as cell−cell interactions and cellular recognition as well as in chronic diseases.  This study, explored stable isotope labeled carbonyl-reactive tandem mass tags (glyco-TMTs) as a novel approach for the quantification of N-linked glycans.  Glyco-TMTs bearing hydrazide- and aminooxy-functionalized groups were compared for glycan reducing end derivatization efficiency and quantification merits.  Aminooxy TMTs outperform the hydrazide reagents in terms of labeling efficiency (>95% vs 65% at 0.1 μM) and mass spectrometry based quantification using heavy/light-TMT labeled glycans enabled accurate quantification in MS1 spectra (CV < 15%) over a broad dynamic range (up to 1:40).  In contrast, isobaric TMT labeling with quantification of reporter ions in tandem mass spectra suffered from severe ratio compression already at low sample ratios.  To demonstrate the practical utility of the developed approach, the global N-linked glycosylation profiles of the isogenic human colon carcinoma cell lines SW480 (primary tumor) and SW620 (metastatic tumor) were characterized.  The data revealed significant down-regulation of high-mannose glycans in the metastatic cell line.  Of relevance to the instant claims from the materials and methods section starting on page 3717, the glycans were prepared from model glycoproteins and cell lines by reducing 500 μg of protein from whole cell lysates or 100 μg of standard glycoproteins with dithiothreitol, alkylating them with iodoacetamide and digesting them with trypsin.  Following that the (glyco-)peptides were purified via Sep-Pak C18 solid-phase extraction cartridges and dried in vacuo.  N-linked glycans were released from glycopeptides using peptide N-glycosylase F (PNGase F), separated from the peptide fraction using Sep-Pak C18 solid-phase extraction cartridges and the glycan containing flow-through was dried in vacuo.  TMT-labeling was performed in four different buffers containing 80% (v/v) methanol and 1) 50 mM triethylammonium bicarbonate (TEAB), 2) only 80% (v/v) methanol, 3) 5% (v/v) acetic acid, and 4) 20% (v/v) acetic acid.  Hydrazide or aminooxy-TMTs were added from a 100 mM TMT stock in dimethyl sulfoxide (DMSO) to the desired concentration (0.1−10 mM).  The labeling reaction was incubated at 75 °C for 4 hours under constant shaking.  Also .  
In the paper McDowell describes iFASP which is a process combining isobaric mass tagging with filter-aided sample preparation.  Careful, clean and controlled preparation of samples for mass spectrometry proteomics is crucial to obtain reproducible and reliable data.  This is especially important when carrying out quantitative proteomics by chemical isobaric labeling (aka tandem mass tagging), since the differentially labeled samples are combined quite late during the sample processing.  Addressing this need for robust and reliable sample processing for quantitative proteomics, iFASP, a simple protocol for combining isobaric mass tagging with the recently introduced filter-aided sample preparation (FASP) method was described.  iFASP provides a quick, simple and effective method for obtaining clean samples, ensuring efficient digestion and providing excellent labeling yields for quantitative proteomics experiments.  The iFASP protocol using several highly complex Xenopus laevis egg and embryo lysates and compared the labeling yields and number of high-confidence peptide identifications to a standard in-solution digestion and labeling protocol.  Although the labeling efficiency with both techniques is in the 99+% range, the number of peptides identified with a 1% false discovery rate and the corresponding number of quantified peptide spectral matches are as much as doubled with iFASP compared to the corresponding non-FASP-based method.  The materials and methods section on pages 809-3810 teaches the steps of lysing the samples to release the proteins, reduction of the proteins with tris(2-carboxyethyl)-phosphine (TCEP) and alkylation with 0.05 M iodoacetamide solution prior 
In the last full paragraph on page 374, Schroeder teaches the acylation/alkylation of protein sulfhydryls by the alkylating agents listed in table 1.  The agents in table 1 include iodoacetamide and 2-bromo-N,N-diethylacetamide which is a molecule within the scope of the N,N-dialkyl haloalkanamide of claim 4.  Examiner notes that the results for this compound and iodoacetamide are similar.  
In the paper Loeser teaches a practical method for selective alkylation of primary amines with chloroacetamides under modified Finkelstein conditions using stoichiometric amounts of sodium iodide in acetonitrile/water.  An interesting finding in this study was that -alkylaminoacetamides are less basic than the corresponding primary alkylamines by about 2 pKa units; this necessitated a pH of 12 during alkylation to optimize the monoalkylation selectivity.  Depending on the amount of primary amine used, mono: dialkylation selectivity ranged from 2.7 to 10.  Table 1 shows the primary amines and chloroacetamido electrophiles used in the study.  Of these compound 5 is 2-chloro-N,N-diethylacetamide which is an N,N-dialkyl haloalkanamide within the scope of claim 4 and one of the two specifically claimed in claims 14 and 19.  The first full paragraph of page 405 teaches that under the reaction conditions, conversion to iodoacetamide occurred leading to more reactive conditions in which the rate was increased.  
In the patent publication Frank teaches the preparation of substituted azepino[4,5b]indole derivatives.  With respect to the derivative shown in figure 14, paragraph [0210] teaches that compounds of Formula (I) (wherein R3 = (CH2) nCONRaRb) can be prepared by that reaction scheme.  N-Boc azepinoindole (22) is alkylated with an N-substituted haloacetamide (e.g., iodoacetamide or 2-chloro-N,N-dimethylacetamide).   2-Chloro-N,N-dimethylacetamide is an N,N-dialkyl haloalkanamide within the scope of claim 4 and one of the two specifically claimed in claims 14 and 19.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to practice the Hahne procedure using the McDowell iFASP process and additionally 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims of the instant application are based on the steps in the admitted prior art in which the only protein precipitation step taught is prior to chemical labelling.  Thus to the extent disclosed by the instant specification the admitted prior art does not have any other protein precipitation steps.  As such, a showing that the removal of that step is obvious, meets the requirement that the preparation does not have a protein precipitation step to the extent that the instant disclosure has disclosed protein precipitation steps in the prior art.  In other words, since that is the only protein precipitation step in the admitted art and the limitations of the instant claims relative to protein precipitation are based on that protein precipitation step in the admitted prior art, a showing that its removal meets the claim requirement that the sample preparation does not involve protein precipitation.  Since the disclosure of applicant does not teach a specific sample preparation .  
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive.  In response to the changes made by applicant, the anticipation and/or obviousness of claim 8 by Pedersen has been maintained with examiner pointing to additional teachings in the reference which pertain to the added limitations.  Additionally the obviousness rejection based on the admitted state of the prior art has been withdrawn and replaced by a new rejection based on a newly cited and applied reference showing a preparation procedure in which the various steps were carried out in the presence of a tertiary amine buffer without the utilization of a primary amine buffer.  Thus the arguments are moot with respect to the new and withdrawn obviousness rejections.  
With respect to claim 8 examiner notes that claim 8 uses open language with the exception that the alkylating and buffers with a primary amine are excluded.  Thus the presence of additional components other than those required and excluded by claim 8, does not change the fact that the required components/elements of claim 8 are taught by Pedersen.  Examiner further notes that the claim is directed toward a kit which is simply an assemblage of components used to perform a procedure.  Its intended purpose is not limiting on the components of the kit.  Whether the components of the kit are used for their intended purpose of for another process in which some or all of the reagents are required is irrelevant to the anticipation and/or obviousness of the kit as long as the required components are taught.  In that respect Pedersen does teach a process in which tertiary amine buffers and N,N-dialkyl haloalkanamide reagents are used.  Additionally as pointed out in the description of Pedersen above, the reagent also teaches the use of the newly added limitation of at least one reducing agent, proteolytic enzyme or an isotope labeling agent.  Thus, the components of claim 8 are taught by Pedersen and the kit is anticipated.  On the other hand, since kits are known and/or prevalent for processes such as taught by Pedersen, assembling those reagents/components into a kit form would have been an obvious thing for one of ordinary skill in the art to have done.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner also notes that at least some of the arguments directed toward references still applied in the instant rejection are focusing on the process used to in the alkylation using an N,N-dialkyl haloalkanamide.  Those arguments/comments are not commensurate in scope with claims that do not specifically claim the process used in the alkylation.  In other words a step of alkylation with an N,N-dialkyl haloalkanamide (see claims 1, 3 and 16) covers all possible methods of performing that alkylation.  Even where the type of alkylating agent/reagent is further limited (claims 4, 10-14 and 19) the actual process using the N,N-dialkyl haloalkanamide is not further specified.  Thus the instant claims cover any process using an N,N-dialkyl haloalkanamide.  Additionally, examiner is not suggesting a wholesale replacement of the alkylation process.  Rather examiner is suggesting the use of an N,N-dialkyl haloalkanamide agent in place of the iodoacetamide in the alkylation process taught by the primary reference.  As the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Whether or not one of ordinary skill in the art would change the process further would be up to those of ordinary skill in the art and their knowledge of possible unwanted side reactions or the need to change something to increase the reaction yield.  However, these considerations do not come into play at the current claim scope which covers all possible alkylation processes using the claimed N,N-dialkyl haloalkanamide.     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art contains teachings relative to protein labelling processes including a recognition that using various tertiary amine buffers might be needed, protein preparation methods for mass spectral analysis and the use of N,N-dialkyl haloalkanamide for alkylating/acylating reactions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797